Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-30-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 07-30-2021 under new application; which have been placed of record in the file. Claims 1-18 are pending. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood   Stephen et al. (US 20210003844 A1)  in view of Choi Shapira Lior et al. (US 20160350973 A1).

Regarding Claim 1, Greenwood   Stephen et al. (US 20210003844 A1) suggests a user virtual reality system for providing a virtual reality experience to a user in a body of water (please see figure 8, paragraph 68 suggests virtual reality system headset worn by user submerged  in a tank full of water  viewing content underwater), the multi-user virtual reality system comprising: a reference system adapted for emitting and/or receiving signals (paragraph 68, 69 suggests figure 8, item 6 submerged beacon emitting signal and receiving signal); equipment configured to be mounted to a first user in the body of water, the equipment (user is wearing a headset figure 8, paragraph 68 item 5) comprising: a first display unit (paragraph 67 item 215 figure 7B being part of the headset providing display); and a first signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 36, 68 suggest receiving transmitting or emitting signal).
However;  Greenwood   Stephen et al. (US 20210003844 A1) does suggests tank of water with the user submerged int eh tank of water; further please notice the  tank is large enough to accommodate another user and achieve multi-user virtual reality system.
However, Greenwood   Stephen et al. (US 20210003844 A1) fails to disclose having another user submerged in tank of water or having multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner.
However, prior art of Shapira Lior et al. (US 20160350973 A1) does suggests multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner (please see figures 1, 3, 5; equipment configured to be mounted to a second user in the immersive environment, the equipment comprising: a second display unit; and a second signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 68, 69 suggests users are wearing head mounted display provided with communications resources); and a data processing system including one or more data processing units configured for: determining a position of the first user in the immersive environment based on at least one signal transmitted between the first signal emitting or receiving system and the reference system (paragraphs 115-119 suggests reference system tracking and communicating to users please see figure 7 details processing system paragraphs 152-154, 179-181) ; determining a position of the second user in the body of water based on at least one signal transmitted between the second signal emitting or receiving system and the reference system (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); determining whether the second user in the body of water is within a first target region relative to the first user in the body of water (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); and instructing the first display unit to display virtual reality content to the first user in the body of water, wherein, if it is determined that the second user in the body of water is inside the first target region relative to the first user, the displayed virtual reality content includes a representation of the second user. (paragraphs 30-33, 115-119, 157-161 suggests identifying and tracking all the user participating and non-user participating in the immersive environment and  tracking their position in the  in the  target region relative to the each other, the displayed virtual reality content includes a representation of  all the user participating and non-user participating in the immersive environment).
Greenwood   Stephen et al. (US 20210003844 A1)  teaches A virtual reality experience to a person in a confined body of water is provided. The method includes the steps of: providing a headset to the person, wherein the headset is placed over the person's eyes; providing a confined body of water, wherein beacons or markers are placed with respect to the confined body of water such that signals can be sent from the beacons or markers to a receiver on the headset; collecting data based on the interaction between the beacons or markers and the headset, wherein the data is used to coordinate virtual content with the person's position within the confined body of water, thereby providing a virtual reality experience to the person.
Shapira Lior et al. (US 20160350973 A1)  teaches multiple users participating with head mounted display in the immersive virtual reality environment; tracking and identifying  all the participants and non-participants  in the  target region relative to the each other, and  displaying  virtual reality content includes a representation of  all the users participating and non-user participating  to the users with head mounted display participating in the immersive environment.
Greenwood   Stephen et al. (US 20210003844 A1)  teaches identifying and tracking a user in the body of water and  tracking the position in the  in the  target region, the displayed virtual reality content includes a representation of  the user  in the body of the water.
Greenwood   Stephen et al. (US 20210003844 A1)  does not teach multiple user participating in the virtual reality environment. 
Greenwood   Stephen et al. (US 20210003844 A1)  contained a device which differed the claimed process by the substitution of the step of multiple user participating in the virtual reality environment. Shapira Lior et al. (US 20160350973 A1)  teaches substituted step of multiple user participating in the virtual reality environment and their functions were known in the art to enabling multiple persons with headsets; includes display (or head mounted display)  to be able to participates in immersive  virtual environment safely. 
Greenwood   Stephen et al. (US 20210003844 A1)  step of multiple user participating in the virtual reality environment of Shapira Lior et al. (US 20160350973 A1)  and the results would have been predictable and resulted in enabling multiple user with head mounted display to be able to participates in immersive  virtual environment safely Shapira Lior et al. (US 20160350973 A1) paragraph 118.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the equipment configured to be mounted to the first user includes a first swimming mask assembly, wherein the first swimming mask assembly includes: a first swimming mask; the first display unit; and the first signal emitting or receiving system, wherein the equipment configured to be mounted to the second user includes a second swimming mask assembly, wherein the second swimming mask assembly includes: a second swimming mask; the second display unit; and the second signal emitting or receiving system  (paragraphs 35, 36, 56, 65, 68, suggests user in water wearing headset display as  mask includes communication please see figures  3-5, 8, 9 ).
Shapira Lior et al. (US 20160350973 A1)  suggests at paragraph 68 multiple users with head mounted display with built in sensors and communication. 

Regarding Claim 3, Shapira Lior et al. (US 20160350973 A1)  suggests the multi-user virtual reality system further comprises a communication system providing a direct or indirect communication between the equipment which is configured to be mounted to the first user and the equipment which is configured to be mounted to the second user, wherein the communication system is configured for transmitting data regarding a position of the first user and/or data regarding a position of the second user (paragraphs 33, 48, 50, 68, 71, 87, 107, 110 suggests a shared immersive virtual reality experience in a safe manner, and which teaches to do so by equipping a plurality of users each with a HMD that can track the position of the user and other users, sharing the positional  data of each HMD and including, within the virtual reality content displayed to a first user, a representation of a second user when the second user !s inside the target region defined by the looking direction of the first user).

Regarding Claim 4, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the data processing system includes: a first data processing unit included in the equipment which is configured to be mounted to the first user, wherein the first data processing unit is configured for determining the position of the first user in the body of water based on the at least one signal transmitted between the first signal emitting or receiving system and the reference system (paragraphs 35, 36, 56-64, 68-69 suggests  the data processing system includes: a first data processing unit included in the equipment which is configured to be mounted to the first user, wherein the first data processing unit is configured for determining the position of the first user in the body of water based on the at least one signal transmitted between the first signal emitting or receiving system and the beacon reference system).

Regarding Claim 5, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the data processing system further includes a second data processing unit included in the equipment which is configured to be mounted to the second user, wherein the multi-user virtual reality system is further configured for at least one of (a) or (b), wherein (a) includes: determining, by the second data processing unit, the position of the second user in the body of water based on the at least one signal transmitted between the second signal emitting or receiving system and the reference system; and transmitting, by the communication system, the determined position of the second user, or data derived from the determined position of the second user, to the first data processing unit, and wherein (b) includes: transmitting, by the communication system, the at least one signal transmitted between the second signal emitting or receiving system and the reference system, or data derived from the at least one signal, to the first data processing unit; and determining, by the first data processing unit, the position of the second user in the body of water based on the at least one signal transmitted between the second signal emitting or receiving system and the reference system (paragraphs 35, 36, 56-64, 68-69 suggests  the data processing system includes: a first data processing unit included in the equipment which is configured to be mounted to the first user, wherein the first data processing unit is configured for determining the position of the first user in the body of water based on the at least one signal transmitted between the first signal emitting or receiving system and the beacon reference system).
Please also see prior art of Shapira Lior et al. (US 20160350973 A1)  paragraphs 33, 48, 50, 68, 71, 87, 107, 110 suggests a shared immersive virtual reality experience in a safe manner, and which teaches to do so by equipping a plurality of users each with a HMD that can track the position of the user and other users, sharing the positional  data of each HMD and including, within the virtual reality content displayed to a first user, a representation of a second user when the second users !s inside the target region defined by the looking direction of the first users. 

Regarding Claim 6, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the first display unit and the first data processing unit are part of a first mobile device and wherein the second display unit and the second data processing unit are part of a second mobile device (paragraphs 35, 36, 56-64, 68-69 suggests  the data processing unit are part of a first mobile device).
please see prior art of Shapira Lior et al. (US 20160350973 A1)  disclosure; paragraphs 5suggests shared real-world spaces enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple users.

Regarding Claim 7, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the multi-user virtual reality system is configured for allowing the first user and the second user to move freely in the body of water (paragraph 69).
Please see prior art of Shapira Lior et al. (US 20160350973 A1)  disclosure; paragraphs 5 suggests shared real-world spaces enables mapping of the virtual interactive elements to real objects combined with multi-viewpoint presentation of the immersive VR environment to multiple users.

Regarding Claim 8, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the data processing system is configured for determining whether a boundary of the body of water is inside a second target region relative to the first user, wherein, if it is determined that the boundary of the body of water is inside the second target region, the virtual reality content displayed by the first display unit includes a representation of the boundary of the body of water (paragraphs 69-70)
Please see prior art of Shapira Lior et al. (US 20160350973 A1)  disclosure; paragraphs 33, 48, 89 suggests the virtual display of real-world. obstacles, including boundaries of the real space.

Regarding Claim 9, Shapira Lior et al. (US 20160350973 A1)  suggests the equipment which is configured to be mounted to the first user further includes:  a first orientation-determining system adapted for emitting and/or receiving signals for determining a spatial orientation of the first display unit, wherein the virtual reality content displayed by the first display unit is based on data provided by the first orientation-determining system  (paragraphs 50, 69, 77, 101 suggests an orientation-determining system to display virtual content based on orientation of the first display unit).
Please also see prior art of Greenwood   Stephen et al. (US 20210003844 A1)  disclosure’ paragraphs 36, 43

Regarding Claim 10, Shapira Lior et al. (US 20160350973 A1)  suggests the first orientation-determining system includes at least one of an accelerometer, a gyroscope, a magnetometer (paragraph 69 suggests the orientation-determining system includes accelerometers or inertial sensors).
Please also see prior art of Greenwood   Stephen et al. (US 20210003844 A1)  disclosure’ paragraphs 36, 43


Regarding Claim 11, Greenwood   Stephen et al. (US 20210003844 A1) suggests at least a portion of the reference system is arranged outside a periphery of the body of water (paragraphs 68, 69 suggests alternative to arrangement of reference system).

Regarding Claim 12, Greenwood   Stephen et al. (US 20210003844 A1) suggests the reference system is an ultra-wide band reference system including one or more beacons or an optical reference system including one or more cameras (paragraphs 68, 69 suggests alternative to arrangement of reference system, a reference system including radio-based beacons or light).

Regarding Claim 13, Greenwood   Stephen et al. (US 20210003844 A1) suggests a method of user virtual reality system for providing (paragraph 5 Lines 1-3) a virtual reality experience to a plurality of users in a body of water (please see figure 8, paragraph 68 suggests virtual reality system headset worn by user submerged  in a tank full of water  viewing content underwater), the multi-user virtual reality system comprising: a reference system adapted for emitting and/or receiving signals (paragraph 68, 69 suggests figure 8, item 6 submerged beacon emitting signal and receiving signal); equipment configured to be mounted to a first user in the body of water, the equipment (user is wearing a headset figure 8, paragraph 68 item 5) comprising: a first display unit (paragraph 67 item 215 figure 7B being part of the headset providing display); and a first signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 36, 68 suggest receiving transmitting or emitting signal).
However;  Greenwood   Stephen et al. (US 20210003844 A1) does suggests tank of water with the user submerged int eh tank of water; further please notice the  tank is large enough to accommodate another user and achieve multi-user virtual reality system.
However, Greenwood   Stephen et al. (US 20210003844 A1) fails to disclose having another user submerged in tank of water or having multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner.
However, prior art of Shapira Lior et al. (US 20160350973 A1) does suggests multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner (please see figures 1, 3, 5; equipment configured to be mounted to a second user in the immersive environment, the equipment comprising: a second display unit; and a second signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 68, 69 suggests users are wearing head mounted display provided with communications resources); and a data processing system including one or more data processing units configured for: determining a position of the first user in the immersive environment based on at least one signal transmitted between the first signal emitting or receiving system and the reference system (paragraphs 115-119 suggests reference system tracking and communicating to users please see figure 7 details processing system paragraphs 152-154, 179-181) ; determining a position of the second user in the body of water based on at least one signal transmitted between the second signal emitting or receiving system and the reference system (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); determining whether the second user in the body of water is within a first target region relative to the first user in the body of water (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); and instructing the first display unit to display virtual reality content to the first user in the body of water, wherein, if it is determined that the second user in the body of water is inside the first target region relative to the first user, the displayed virtual reality content includes a representation of the second user. (paragraphs 30-33, 115-119, 157-161 suggests identifying and tracking all the user participating and non-user participating in the immersive environment and  tracking their position in the  in the  target region relative to the each other, the displayed virtual reality content includes a representation of  all the user participating and non-user participating in the immersive environment).
Greenwood   Stephen et al. (US 20210003844 A1)  teaches A virtual reality experience to a person in a confined body of water is provided. The method includes the steps of: providing a headset to the person, wherein the headset is placed over the person's eyes; providing a confined body of water, wherein beacons or markers are placed with respect to the confined body of water such that signals can be sent from the beacons or markers to a receiver on the headset; collecting data based on the interaction between the beacons or markers and the headset, wherein the data is used to coordinate virtual content with the person's position within the confined body of water, thereby providing a virtual reality experience to the person.
Shapira Lior et al. (US 20160350973 A1)  teaches multiple users participating with head mounted display in the immersive virtual reality environment; tracking and identifying  all the participants and non-participants  in the  target region relative to the each other, and  displaying  virtual reality content includes a representation of  all the users participating and non-user participating  to the users with head mounted display participating in the immersive environment.
Greenwood   Stephen et al. (US 20210003844 A1)  teaches identifying and tracking a user in the body of water and  tracking the position in the  in the  target region, the displayed virtual reality content includes a representation of  the user  in the body of the water.
Greenwood   Stephen et al. (US 20210003844 A1)  does not teach multiple user participating in the virtual reality environment. 
Greenwood   Stephen et al. (US 20210003844 A1)  contained a device which differed the claimed process by the substitution of the step of multiple user participating in the virtual reality environment. Shapira Lior et al. (US 20160350973 A1)  teaches substituted step of multiple user participating in the virtual reality environment and their functions were known in the art to enabling multiple persons with headsets; includes display (or head mounted display)  to be able to participates in immersive  virtual environment safely. 
Greenwood   Stephen et al. (US 20210003844 A1)  step of multiple user participating in the virtual reality environment of Shapira Lior et al. (US 20160350973 A1)  and the results would have been predictable and resulted in enabling multiple user with head mounted display to be able to participates in immersive  virtual environment safely Shapira Lior et al. (US 20160350973 A1) paragraph 118.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 14, Greenwood   Stephen et al. (US 20210003844 A1) suggests multi-user virtual reality system for providing a virtual reality experience to a plurality of users in a body of water (please see figure 8, paragraph 68 suggests virtual reality system headset worn by user submerged  in a tank full of water  viewing content underwater), the multi-user virtual reality system comprising: a reference system adapted for emitting and/or receiving signals (paragraph 68, 69 suggests figure 8, item 6 submerged beacon emitting signal and receiving signal); equipment configured to be mounted to a first user in the body of water, the equipment (user is wearing a headset figure 8, paragraph 68 item 5) comprising: a first display unit (paragraph 67 item 215 figure 7B being part of the headset providing display); and a first signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 36, 68 suggest receiving transmitting or emitting signal).
However;  Greenwood   Stephen et al. (US 20210003844 A1) does suggests tank of water with the user submerged int eh tank of water; further please notice the  tank is large enough to accommodate another user and achieve multi-user virtual reality system.
However, Greenwood   Stephen et al. (US 20210003844 A1) fails to disclose having another user submerged in tank of water or having multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner.
However, prior art of Shapira Lior et al. (US 20160350973 A1) does suggest computer program for providing a virtual reality content the computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the following operations (paragraphs 190-191) to  multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner (please see figures 1, 3, 5; equipment configured to be mounted to a second user in the immersive environment, the equipment comprising: a second display unit; and a second signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 68, 69 suggests users are wearing head mounted display provided with communications resources); and a data processing system including one or more data processing units configured for: determining a position of the first user in the immersive environment based on at least one signal transmitted between the first signal emitting or receiving system and the reference system (paragraphs 115-119 suggests reference system tracking and communicating to users please see figure 7 details processing system paragraphs 152-154, 179-181) ; determining a position of the second user in the body of water based on at least one signal transmitted between the second signal emitting or receiving system and the reference system (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); determining whether the second user in the body of water is within a first target region relative to the first user in the body of water (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); and instructing the first display unit to display virtual reality content to the first user in the body of water, wherein, if it is determined that the second user in the body of water is inside the first target region relative to the first user, the displayed virtual reality content includes a representation of the second user. (paragraphs 30-33, 115-119, 157-161 suggests identifying and tracking all the user participating and non-user participating in the immersive environment and  tracking their position in the  in the  target region relative to the each other, the displayed virtual reality content includes a representation of  all the user participating and non-user participating in the immersive environment).
Greenwood   Stephen et al. (US 20210003844 A1)  teaches A virtual reality experience to a person in a confined body of water is provided. The method includes the steps of: providing a headset to the person, wherein the headset is placed over the person's eyes; providing a confined body of water, wherein beacons or markers are placed with respect to the confined body of water such that signals can be sent from the beacons or markers to a receiver on the headset; collecting data based on the interaction between the beacons or markers and the headset, wherein the data is used to coordinate virtual content with the person's position within the confined body of water, thereby providing a virtual reality experience to the person.
Shapira Lior et al. (US 20160350973 A1)  teaches multiple users participating with head mounted display in the immersive virtual reality environment; tracking and identifying  all the participants and non-participants  in the  target region relative to the each other, and  displaying  virtual reality content includes a representation of  all the users participating and non-user participating  to the users with head mounted display participating in the immersive environment.
Greenwood   Stephen et al. (US 20210003844 A1) teaches identifying and tracking a user in the body of water and  tracking the position in the  in the  target region, the displayed virtual reality content includes a representation of  the user  in the body of the water.
Greenwood   Stephen et al. (US 20210003844 A1)  does not teach multiple user participating in the virtual reality environment. 
Greenwood   Stephen et al. (US 20210003844 A1)  contained a device which differed the claimed process by the substitution of the step of multiple user participating in the virtual reality environment. Shapira Lior et al. (US 20160350973 A1)  teaches substituted step of multiple user participating in the virtual reality environment and their functions were known in the art to enabling multiple persons with headsets; includes display (or head mounted display)  to be able to participates in immersive  virtual environment safely. 
Greenwood   Stephen et al. (US 20210003844 A1)  step of multiple user participating in the virtual reality environment of Shapira Lior et al. (US 20160350973 A1)  and the results would have been predictable and resulted in enabling multiple user with head mounted display to be able to participates in immersive  virtual environment safely Shapira Lior et al. (US 20160350973 A1) paragraph 118.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 15, Greenwood   Stephen et al. (US 20210003844 A1) suggests a swimming mask assembly (please see figures 7-9, 11-13, paragraph 64 Item 52) comprising: a swimming mask (please see figures 7-9, 11-13 item mask item 52, paragraphs 64); a display unit (item 215, figure 7B, paragraph 67); a signal emitting or receiving system (paragraphs 64, 68); a wireless communication unit configured to communicate directly or indirectly with a further wireless communication unit of a further swimming mask assembly (paragraph 64); and a data processing unit configured for: determining a position of the swimming mask assembly based on at least one signal transmitted between the signal emitting or receiving system (paragraphs 64, 68, 69) and a reference system; receiving data regarding a position of the further swimming mask assembly via the wireless communication unit; determining whether the further swimming mask assembly is within a first target region relative to the swimming mask assembly (paragraphs 35, 36, 56-64, 68-69 suggests  the data processing system includes: a first data processing unit included in the equipment which is configured to be mounted to the first user, wherein the first data processing unit is configured for determining the position of the first user in the body of water based on the at least one signal transmitted between the first signal emitting or receiving system and the beacon reference system); and instructing the display unit to display virtual reality content  (please see paragraphs 42, 43), further Greenwood   Stephen et al. (US 20210003844 A1) suggests multi-user virtual reality system for providing a virtual reality experience to a plurality of users in a body of water (please see figure 8, paragraph 68 suggests virtual reality system headset worn by user submerged  in a tank full of water  viewing content underwater), the multi-user virtual reality system comprising: a reference system adapted for emitting and/or receiving signals (paragraph 68, 69 suggests figure 8, item 6 submerged beacon emitting signal and receiving signal); equipment configured to be mounted to a first user in the body of water, the equipment (user is wearing a headset figure 8, paragraph 68 item 5) comprising: a first display unit (paragraph 67 item 215 figure 7B being part of the headset providing display); and a first signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 36, 68 suggest receiving transmitting or emitting signal).
However;  Greenwood   Stephen et al. (US 20210003844 A1) does suggests tank of water with the user submerged int eh tank of water; further please notice the  tank is large enough to accommodate another user and achieve multi-user virtual reality system.
However, Greenwood   Stephen et al. (US 20210003844 A1) fails to disclose having another user submerged in tank of water or having multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner.
However, prior art of Shapira Lior et al. (US 20160350973 A1) does suggest computer program for providing a virtual reality content the computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the following operations (paragraphs 190-191 suggests computer program products controls and implements method of  providing multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner as well as instructing the display unit to display virtual reality content paragraphs 30-31) to  multiple user immerse in virtual reality environment and experience immersive virtual reality experience in a safe manner (please see figures 1, 3, 5; equipment configured to be mounted to a second user in the immersive environment, the equipment comprising: a second display unit; and a second signal emitting or receiving system adapted for emitting and/or receiving signals (please see paragraphs 68, 69 suggests users are wearing head mounted display provided with communications resources); and a data processing system including one or more data processing units configured for: determining a position of the first user in the immersive environment based on at least one signal transmitted between the first signal emitting or receiving system and the reference system (paragraphs 115-119 suggests reference system tracking and communicating to users please see figure 7 details processing system paragraphs 152-154, 179-181) ; determining a position of the second user in the body of water based on at least one signal transmitted between the second signal emitting or receiving system and the reference system (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); determining whether the second user in the body of water is within a first target region relative to the first user in the body of water (paragraphs 115-119 further suggests tracking users and  tracking their position in the immersive environment please also see paragraphs 157-161); and instructing the first display unit to display virtual reality content to the first user in the body of water, wherein, if it is determined that the second user in the body of water is inside the first target region relative to the first user, the displayed virtual reality content includes a representation of the second user. (paragraphs 30-33, 115-119, 157-161 suggests identifying and tracking all the user participating and non-user participating in the immersive environment and  tracking their position in the  in the  target region relative to the each other, the displayed virtual reality content includes a representation of  all the user participating and non-user participating in the immersive environment).
Greenwood   Stephen et al. (US 20210003844 A1)  teaches A virtual reality experience to a person in a confined body of water is provided. The method includes the steps of: providing a headset to the person, wherein the headset is placed over the person's eyes; providing a confined body of water, wherein beacons or markers are placed with respect to the confined body of water such that signals can be sent from the beacons or markers to a receiver on the headset; collecting data based on the interaction between the beacons or markers and the headset, wherein the data is used to coordinate virtual content with the person's position within the confined body of water, thereby providing a virtual reality experience to the person.
Shapira Lior et al. (US 20160350973 A1)  teaches multiple users participating with head mounted display in the immersive virtual reality environment; tracking and identifying  all the participants and non-participants  in the  target region relative to the each other, and  displaying  virtual reality content includes a representation of  all the users participating and non-user participating  to the users with head mounted display participating in the immersive environment.
Greenwood   Stephen et al. (US 20210003844 A1) teaches identifying and tracking a user in the body of water and  tracking the position in the  in the  target region, the displayed virtual reality content includes a representation of  the user  in the body of the water.
Greenwood   Stephen et al. (US 20210003844 A1)  does not teach multiple user participating in the virtual reality environment. 
Greenwood   Stephen et al. (US 20210003844 A1)  contained a device which differed the claimed process by the substitution of the step of multiple user participating in the virtual reality environment. Shapira Lior et al. (US 20160350973 A1)  teaches substituted step of multiple user participating in the virtual reality environment and their functions were known in the art to enabling multiple persons with headsets; includes display (or head mounted display)  to be able to participates in immersive  virtual environment safely. 
Greenwood   Stephen et al. (US 20210003844 A1)  step of multiple user participating in the virtual reality environment of Shapira Lior et al. (US 20160350973 A1)  and the results would have been predictable and resulted in enabling multiple user with head mounted display to be able to participates in immersive  virtual environment safely Shapira Lior et al. (US 20160350973 A1) paragraph 118.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 16, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the first mobile device is a smartphone or tablet device and/or wherein the second mobile device is a smartphone or tablet device (paragraph 63). 

Regarding Claim 17, Greenwood   Stephen et al. (US 20210003844 A1)  suggests the communication system includes: a first wireless communication unit included in the equipment which is configured to be mounted to the first user; and a second wireless communication unit included in the equipment which is configured to be mounted to the second user (paragraph 64 suggests wireless communication unit attached to headsets, please also see paragraphs 35, 36, 56, 65, 68, suggests user in water wearing headset display as  mask includes communication please see figures  3-5, 8, 9)
Shapira Lior et al. (US 20160350973 A1)  suggests at paragraph 68 multiple users with head mounted display with built in sensors and communication.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood   Stephen et al. (US 20210003844 A1)  in view of Choi Shapira Lior et al. (US 20160350973 A1) as applied to claims 1-17 above and further in view of Brown Richard Ivan (US 7,782,253 B1).

 	Regarding Claim 18, Greenwood   Stephen et al. (US 20210003844 A1)  suggests paragraphs 35, 36, 56, 65, 67,  68, suggests user in water wearing headset display as  mask for snorkeling includes GPS communication please see figures  3-5, 8, 9.
Shapira Lior et al. (US 20160350973 A1)  suggests at paragraph 68 multiple users with head mounted display with built in sensors and communication. 
However, Greenwood   Stephen et al. (US 20210003844 A1) in view of Shapira Lior et al. (US 20160350973 A1)   fails to suggest a signal receiving portion of the first wireless communication unit is surrounded by a volume of air when the equipment which is configured to be mounted to the user is mounted to the user swimming in the body of water.
However, prior art of Brown Richard Ivan (US 7,782,253 B1) does suggest a signal receiving portion of the first wireless communication unit is surrounded by a volume of air when the equipment which is configured to be mounted to the user is mounted to the user swimming in the body of water (Col. 3, Lines 25-31 figures 1, 2, Item 31, Col. 5, Lines 3-4).
Greenwood   Stephen et al. (US 20210003844 A1)  teaches A virtual reality experience to a person in a confined body of water is provided. The method includes the steps of: providing a headset to the person, wherein the headset is placed over the person's eyes; providing a confined body of water, wherein beacons or markers are placed with respect to the confined body of water such that signals can be sent from the beacons or markers to a receiver on the headset; collecting data based on the interaction between the beacons or markers and the headset, wherein the data is used to coordinate virtual content with the person's position within the confined body of water, thereby providing a virtual reality experience to the person.
Brown Richard Ivan (US 7,782,253 B1) teaches a signal receiving portion of the first wireless communication unit is surrounded by a volume of air when the equipment which is configured to be mounted to the user is mounted to the user swimming in the body of water.
Greenwood   Stephen et al. (US 20210003844 A1) teaches headset for snorkeling with GPS communication.
Greenwood   Stephen et al. (US 20210003844 A1)  does not teach a signal receiving portion of the first wireless communication unit is surrounded by a volume of air.
 Greenwood   Stephen et al. (US 20210003844 A1)  contained a device which differed the claimed process by the substitution of the step of a signal receiving portion of the first wireless communication unit is surrounded by a volume of air. Brown Richard Ivan (US 7,782,253 B1) teaches substituted step of a signal receiving portion of the first wireless communication unit is surrounded by a volume of air and their functions were known in the art a system is provided that separates the GPS signal receiving antenna from a display screen adapted to present navigational information to the snorkeler. The GPS receiving antenna is located above the water, preferably on the diver's snorkel, while the display screen can be viewed by the snorkeler while underwater.
Greenwood   Stephen et al. (US 20210003844 A1)  step of a signal receiving portion of the first wireless communication unit is surrounded by a volume of air of Brown Richard Ivan (US 7,782,253 B1) and the results would have been predictable and resulted in a system is provided that separates the GPS signal receiving antenna from a display screen adapted to present navigational information to the snorkeler. The GPS receiving antenna is located above the water, preferably on the diver's snorkel, while the display screen can be viewed by the snorkeler while underwater. Brown Richard Ivan (US 7,782,253 B1) Col. 3, Lines 25-31.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
Dinis; Alain et al.  (US-20140098215-A1) disclosure; paragraph 81; discloses For immersing it, it has to be ballasted; this ballast is necessary for its use underwater with a snorkel or without any breathing apparatus; by filling with water a tubular installation integrated with the fairing, the required ballast is ensured; by emptying the water tubes, the device again finds its initial floatation; the device therefore has variable floatation. [0088] It is connectible to Internet and to the GPS network; as it has an extensible antenna, the device may be used in swimming pools and on the seaside, where access to Internet will gradually be generalized. [0089] It is equipped with many sensors, the measurements of which in real time give the possibility of defining the parameters of the immediate environment and the body data of the user; the goal is to provide the users with safety and reliability conditions during aquatic activities which no other system presently provides.
QUARLES; JOHN (US-20160005232-A1) disclosure; paragraphs 32, 34, 39, 42,  48, 49, 54 discloses improve the quality of in-person interaction using VR headsets for a wide variety of applications wherein one or more people wearing a VR headset interact with one or more people not wearing a VR headset. Embodiments as discussed herein remove the friction between VR users and onlookers or other VR users, and bridge the gap between VR and AR: co-presence benefits of see-through AR with more finesse and higher immersion capacity of VR systems. Accordingly, embodiments as disclosed herein provide a compelling and more natural VR experience and FIG. 2 illustrates a detailed view of an eyepiece 200 for an AR or VR device configured to provide a reverse pass-through view of the user's face to a forward onlooker (cf. eyepieces 100A and snorkel visor 100B), according to some embodiments. Eyepiece 200 includes an optical surface 220 configured to provide an image to a user on a first side (to the left) of optical surface 220. In some embodiments, the image to the user may be provided by a forward camera 225, and optical surface 220 may include a display coupled to forward camera 225. In some embodiments, the image in optical surface 220 may be a virtual image provided by a processor executing instructions stored in a memory (e.g., for VR devices, memory 112 and processor 122). In some embodiments (e.g., for AR devices), the image to the user may include, at least partially, an image transmitted from the front side of eyepiece 200 via transparent optical components (e.g., lenses, waveguides, prisms, and the like).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-11-2022